Citation Nr: 1623094	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-01 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and herbicide exposure.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to PTSD and herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity, to include as secondary to PTSD and herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD and herbicide exposure.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to PTSD and herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968, to include service in the Republic of Vietnam.  His decorations include the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased rating for a left shoulder disability and entitlement to service connection for upper extremity peripheral neuropathy have been raised by the record in the December 2015 Board hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's December 2015 hearing testimony effectively withdrew his service connection claim for erectile dysfunction.

2.  Throughout the appeal, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.  

3.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of the bilateral lower extremity.

4.  The Veteran's obstructive sleep apnea, did not have its onset in service and is not etiologically related to service, including in-service herbicide exposure or as secondary to PTSD.  

5.  The preponderance of the evidence shows that the Veteran's hypertension is not related to service, including his exposure to herbicides, hypertension did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by his service-connected PTSD.  

6.  The Veteran's GERD, did not have its onset in service and is not etiologically related to service, including in-service herbicide exposure or as secondary to PTSD.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for service connection for peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria to establish service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria to establish service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issue on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

At the Veteran's December 2015 Board hearing, he withdrew the appeal of entitlement to service connection for erectile dysfunction.  Therefore, there remains no allegation of error of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.

II.  Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As to the service connection claim, notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the service connection claims decided herein.  Specifically, letters dated in May 2010 and August 2010, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

As to the issue of an increased rating for PTSD, the notice requirements were accomplished in the November 2009 letter that was provided before the decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim and to establish a disability rating or effective date for the disability, pursuant to Dingess, 19 Vet. App. at 473.  Accordingly, the Board finds that VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to the duty to assist, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records and private treatment records.   

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Such an opinion is not necessary to decide the neuropathy claim in this case.  There is no evidence that the Veteran has a diagnosis of neuropathy of the bilateral lower extremity.  Thus, the Board is not required to afford the Veteran the opportunity to undergo a VA compensation examination for a medical nexus opinion in support of his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded appropriate VA examinations for his other service-connection claims.  The examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that these examinations are adequate for adjudication purposes.  

Regarding his increased rating claim, VA examinations were conducted in December 2009 and January 2015.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in January 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

III.  Increased Rating

The Veteran is currently assigned a 30 percent schedular disability rating for PTSD.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted his current claim for an increased rating in October 2009.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's lay statements, and VA examination reports, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent.

The evidence shows that the Veteran's PTSD was productive of chronic sleep impairment, nightmares, intrusive thoughts, irritability and anger without violent episodes, hyperstartle response, hypervigilance, avoidance behavior, and social detachment.  The evidence does not show characteristics of a 50 percent rating, including circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of long-term memory; impaired judgment; or impaired abstract thinking.  Rather, his speech, long-term and short-term memory, thought processes and perceptions, and his judgment were unremarkable.  He was clean and neatly groomed, and cooperative with his examiners.  

As to social impairment, the evidence shows that the Veteran divorced his third wife in 1992.  He testified that he has a close relationship with his mother, brother, nephew and nieces.  While the Veteran described himself as a loner to the December 2009 and January 2015 VA examiners, he also reported that he is actively engaged in church by volunteering up to eight hours each week, has a friend in the neighborhood, and frequently stops by to visit his pastor during the week.  He further reported that he dislikes long lines, loud noises, and crowds of people.  Thus, while he has had some social impairment, his symptoms result in no more than an occasional decrease in social functioning as the evidence shows that he was able to establish and maintain effective social relationships.  See December 2009 VA Examination Report at 3.  

As to occupational impairment, the Veteran reported that he retired from the postal service as a letter carrier in 2001, after more than thirty years of service.  He reported to the December 2009 VA examiner that he has problems working with others.  However, the examiner noted that the Veteran actively volunteers at his church, indicating that his symptoms result in no more than an occasional decrease in occupational functioning.

Additionally, the Veteran expressed difficulty in adapting to stressful situations.  The Veteran has consistently reported that he experiences increased intrusive thoughts of Vietnam around the anniversary of traumatic events.  His father passed away in 2010 from Alzheimer's and dementia and he has an elderly mother that he visits once a week that may also be dealing with dementia.  Further, he has frequently reported that he lives in a dangerous neighborhood and that break-ins are common.  He keeps a shotgun by his nightstand and a handgun under his mattress.  VA mental health treatment records reflect that the Veteran discussed ways to cope with difficult situations.  The evidence does not indicate that his difficulties with adapting to stressful situations are so severe to warrant a higher disability rating.  

The Veteran testified that he becomes "erratic at times" and that his family has to remind him to remain calm.  He complained of anger, especially when driving.  However, he has consistently denied having arguments or altercations with strangers.  He reportedly will walk away when upset.  Following the death of this father, a March 2010 individual psychotherapy evaluation notes that Veteran reported intermittent episodes of suicidal ideas that pass in short order.  He reported that he had no intention of carrying out such thoughts and agreed to seek help if such thoughts overwhelm him.  In April 2011, the Veteran again reported passive thoughts of suicide but reported that he will never act on his thoughts because of his family and religious beliefs.  Later that month, he denied suicidal ideation.  Subsequently, he consistently denied suicidal or homicidal ideations.  He reported to the January 2015 VA examiner that he has thoughts of suicide but states that he "knows better."  Further, VA treatment records note good judgment and insight.  Thus, while suicidal ideation has been exhibited, it is greatly tempered by other factors, and with no evidence of impaired impulse control is not seen productive of a deficiency in most areas. 

As to other symptoms indicative of a higher rating, while he reported that he sometimes feels depressed out of the blue that will last for one hour or two, he has consistently reported that his depression and anxiety are stable on medication.  To the extent that the Veteran exhibited disturbances in motivation or mood, those symptoms are accounted for in the current 30 percent disability rating.  

The Veteran reported occasional hallucinations related to PTSD.  See March 2011 VA sleep medicine note.  In February 2015, he reported having auditory hallucinations of a friend crying out in Vietnam.  In March 2015 he denied auditory hallucinations.  He reported that he would begin taking his psychiatric medication as prescribed.  At all other times, he has consistently denied any auditory, visual and tactile hallucinations.  Further, he has consistently denied paranoia and delusions.  His report of occasional hallucinations have not affected his ability to function nor interfered with his routine activities.  

The Board notes that a December 2013 VA treatment record noted that the Veteran no longer met the full criteria for PTSD.  The January 2015 VA examiner opined that the Veteran's psychiatric symptoms produced occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD symptoms but is generally satisfactory functioning, with normal routine behavior, self-care and conversation.  Such findings correspond to a 30 percent evaluation under the rating criteria.

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, nightmares, hypervigilance, avoidance, moderately constricted affect, and exaggerated startle response.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  In any event, these other symptoms are not seen productive of a reduction in overall reliability and productivity.  

Finally, the Global Assessment of Functioning (GAF) Scale scores are not consistent with a rating in excess of 30 percent during this appeal.  A January 2009 VA treatment record assigned a GAF score of 69.  And the December 2009 VA examiner assigned a GAF score of 80.  These scores are in keeping with his mild and transient symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  He is not a persistent danger to himself or others, as evidenced by his ongoing ability to maintain close relationships with family members and his friends.  The evidence also does not suggest any severe effects on his judgment or thinking.  

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the observations on mental status examinations, have most nearly approximated the criteria for a 30 percent disability rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 30 percent for his service-connected PTSD.  In making this determination, the Board took into consideration the applicability of "staged" rating(s), but found no distinctive period(s) where the Veteran met the schedular criteria for a higher rating.  Hart.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria are not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

The Board also acknowledges that the Veteran retired from the U.S. Postal Service after more than thirty years of service.  The Veteran has not alleged that his retirement was attributable to his PTSD.  Likewise, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected PTSD.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected PTSD precludes employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

IV.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Additionally, service connection for certain diseases, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  Hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  Id.  Presumed exposure to an herbicide applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran served in the Republic of Vietnam and thus was presumed to have been exposed to herbicides.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  Obstructive Sleep Apnea

The Veteran was diagnosed with obstructive sleep apnea following a VA sleep study in July 2006.  He has been treated with use of a CPAP machine.  

The Board finds that service connection is not warranted for obstructive sleep apnea.  Initially, the Board finds a preponderance of the evidence shows that sleep apnea was not present during active duty.  The Veteran testified that he experienced poor sleep habits during service, he "could never sleep silently," and would only sleep for three to four hours each night.  See Hr. Tr. at 5.  His service treatment records do not show any complaints, treatment or diagnoses related to sleep apnea.  Applicable clinical evaluation was normal throughout service, and the initial post-service evidence of sleep apnea is dated in 2006, approximately 38 years after separation.  The Board notes that the Veteran complained of experiencing sleep problems in a 2003 PTSD VA examination.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, there is no competent evidence of record indicating that the diagnosed sleep apnea is due to any event, disease or injury from military service.  Moreover, the December 2014 VA examiner's opinion supports a finding that it is less likely than not that the Veteran's obstructive sleep apnea had its onset in or is related to his active duty service.  After carefully reviewing the Veteran's lay statements of record, the VA examiner opined that the Veteran's sleep apnea is less likely caused or aggravated by his military service.  The examiner explained that there is no physiological basis for PTSD to cause a narrowing and collapse of the upper airway.  Further, PTSD is not a risk factor for sleep apnea.  Based on a review of the Veteran's medical records, the examiner found that his sleep apnea is more likely caused by the crowding of his posterior pharynx and upper airway.  The Board finds the December 2014 VA examiner's opinion highly probative as it is based on a review of the relevant medical records and lay evidence of record and contains a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  

Although the Veteran contends that his sleep apnea is related to his service-connected PTSD and in-service herbicide exposure, sleep apnea is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include any competent evidence linking sleep apnea to herbicide exposure or to his PTSD.  
The Board notes that although the Veteran linked his sleep apnea to herbicide exposure and PTSD, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim as the preponderance of the evidence is against the claim.

B.  Peripheral Neuropathy

As noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and thus it is presumed that he was exposed to herbicides.  He testified that he has not been diagnosed with peripheral neuropathy but described shooting pain in his right leg that has occurred for twenty years.  See Hr. Tr. at 11.  Service treatment records do not show any complaints, treatment or diagnosis of peripheral neuropathy of the bilateral lower extremities.  Further, VA and private treatment records do not reveal a diagnosis of peripheral neuropathy of the bilateral lower extremities.  

Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001). 

Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of peripheral neuropathy of the bilateral lower extremities, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  His opinion as to his current diagnosis and its etiology is not probative.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for peripheral neuropathy of the bilateral lower extremities must be denied because the preponderance of the evidence of record is against a finding that the Veteran currently has peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

C.  Hypertension

The Veteran, in hearing testimony, contends that his hypertension had its onset in service, and alternatively, is a result of his service-connected PTSD or herbicide exposure.  

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104 (Note (1) to Diagnostic Code 7101).  Diagnostic Code 7101 provides that hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is to be rated as 10 percent disabling.  38 C.F.R. § 4.104, (Diagnostic Code 7101).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.   

In this case, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in or is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service.  There is no dispute that the Veteran has a current diagnosis of hypertension.  See June 2010 VA Examination Report.  His STRs show that he was not diagnosed or treated for hypertension or high blood pressure, nor is there evidence that he demonstrated high blood pressure in service.  His February 1968 separation evaluation revealed a blood pressure reading of 136/84.  

Likewise, there is no evidence in the record showing that he was diagnosed with or treated for hypertension or high blood pressure within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time.  The Veteran testified that he passed out during his civilian employment due to high blood pressure within one year of his separation from service.  In support of his claim, the Veteran submitted his post-service employee health records.  His employee health records reveal that he was treated for transient labyrinthopathy (dizziness) on April 8, 1986.  He returned to work on April 17, 1986.  There was no diagnosis of hypertension noted at that time.  The first notation in the employee medical record referencing high blood pressure is in April 1992.  His blood pressure at that time was 160/100 and 150/100 after ten minutes.  The notation reveals that the Veteran began to use medication to treat his blood pressure yesterday.  Further, the Veteran reported to the June 2010 VA examiner that he has had hypertension for over 20 years, indicating the onset of hypertension in the 1990s, which is consistent with the evidence of record.  Due to these inconsistencies with the other evidence of record, the Board finds that this lay evidence as to in-service onset or onset within the first post service year, is not credible.   See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  Thus, the Board finds that the Veteran's hypertension did not manifest within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.

In April 2002, on a Family and Medical Leave Act form, the Veteran's physician opined that the Veteran has had a twenty years history of hypertension that is now exacerbated by severe anxiety.  The physician failed to provide a rationale for his medical opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (A physician's failure to provide a basis for his or her nexus opinion affects the weight and credibility of the evidence).

The Veteran was afforded a VA examination in June 2010.  The examiner opined that the Veteran's hypertension is not caused or aggravated by his service-connected PTSD.  The examiner explained that medical literature shows that "[e]motional stress such as PTSD, in the short term, can elevate the blood pressure.  However, it does not cause a persistent elevation in blood pressure and therefore does not cause true hypertension with its associated consequences."

The Board finds that the competent medical evidence of record weighs against the finding of a link between the Veteran's currently diagnosed hypertension and his service-connected PTSD (to include secondary aggravation).  The June 2010 VA medical opinion was rendered following a complete review of the Veteran's claims file, to include the April 2002 treatment record, and included a well-reasoned rationale supporting the conclusion; thus, it is afforded significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 295; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran contends that the hypertension is related to his service-connected PTSD and in-service herbicide exposure, hypertension is not a presumptive condition under 38 C.F.R. § 3.309(e), and the record does not include probative evidence linking hypertension to herbicide exposure and to his PTSD.  The Board notes that although the Veteran linked his hypertension to herbicide exposure and PTSD, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)).  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

D.  GERD

The evidence establishes that the Veteran has a current diagnosis of GERD.  See July 2015 VA Examination Report.  

He was evaluated as normal at his January 1966 entrance examination, and his service treatment records do not reflect any complaint, diagnosis, or treatment of a gastrointestinal condition.  He was evaluated as normal according to his February 1968 separation examination report.  The Veteran testified that his GERD symptoms began after service, during his civilian employment.  See Hr. Tr. at 7-8.  Private treatment records show that the Veteran was diagnosed with GERD in April 2003, thirty-five years after service.  At that time, he reported having GERD symptoms "for many months."  However, there is no evidence, either medical or lay, showing that this condition had its onset in service or was incurred in service.  Because there is no record of treatment for GERD or any other gastrointestinal condition in service and the Veteran has not contended that this condition occurred in service, the in-service element is not met, and direct service connection is not warranted. 

The Veteran has also raised a theory of entitlement to service connection for GERD on a secondary basis, asserting that this condition was caused by his service-connected PTSD or exposure to herbicides.  However, there is no medical evidence of record that suggests that the Veteran's GERD is secondary to herbicide exposure or PTSD.  A September 2006 VA sleep study noted sleep related GERD.  On VA examination in July 2015, the Veteran reported heartburn, regurgitation and difficulty sleeping due to heartburn, dating back to the 1970s.  The VA examiner opined that the Veteran's medical records do not support that the GERD is caused or aggravated by his service-connected PTSD.  

The Board notes that although the Veteran linked his GERD to herbicide exposure and PTSD, his lay opinion concerning this matter requiring medical expertise is not competent evidence of the alleged nexus.  Jandreau.  

The preponderance of the evidence is accordingly against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The appeal for entitlement to service connection for erectile dysfunction is dismissed.  

A disability rating in excess of 30 percent for PTSD is denied.  

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.  

Service connection for obstructive sleep apnea is denied.

Service connection for hypertension is denied.



Service connection for GERD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


